Wright, J.
If money is received by one which belongs to another, the rule is a general one, that the law implies a promise on the part of the receiver, to pay it over. Based upon this implied promise an action may be maintained for its recovery. And this rule applies to corporations as to individuals.
Where, therefore, the petition showed that in August 1858, the township of Norway was legally organized, being before a part of the township of Clear Lake; that fifty of the eighty school children in the old township were in the new; that an apportionment of the school money (teachers fund) was made by the county judge, based upon the superintendent’s report, which was made prior to the organization of Norway; that following this apportionment all the school money was paid in April, 1859, to the old township; that the officers receiving the same had notice that the due proportion *508of said money belonged to the new township, and were informed that when called for it must be paid .over, and that they received the same with that understanding; that the same had been demanded and refused: Held, that the action for money had and received, could be maintained against the old township, and that a demurrer to the petition was properly overruled.
Judgment affirmed.